Citation Nr: 0835608	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.

2.  Entitlement to service connection for bilateral wrists 
carpal tunnel syndrome (claimed as peripheral neuropathy with 
essential tremor).

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION


The veteran had 14 years active duty service ending in 
December 1973, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in March 2008 for further 
development.  

The veteran appeared at Board hearing in October 2007.  The 
hearing was intended to be a videoconference hearing, but due 
to technical problems, only audio transmission was possible.  
The veteran was given the option of having the hearing 
rescheduled, but he elected to proceed with an audio only 
hearing.  A transcript is of record.    

The record was held open for 60 days to allow the veteran to 
submit additional evidence.  Additional evidence was received 
from the veteran with waiver of preliminary RO review 
provided at the hearing and with written waiver of 
preliminary RO review received in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The March 2008 Board remand instructed the RO to take 
appropriate action to request copies of all pertinent medical 
reports were obtained from the VA Medical Center in 
Cincinnati, Ohio.  It appears to the Board that the request 
had not been made.  Per the Board's March 2008 remand, the RO 
must obtain the aforementioned VA treatment records.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges that in compliance with the March 2008 
remand, the veteran's records were requested from the Social 
Security Administration (SSA).  In response, the SSA provided 
available records; the Board notes, however, that medical 
treatment records and transcripts from the November 2005 SSA 
hearing considered by the SSA decision were not provided.  
Nevertheless, an attempt should be made to obtain the medical 
records cited in the December 2005 SSA decision.  The Board 
notes that while some treatment records are already contained 
in the veteran's claims file, there are other treatment 
records that were cited by the December 2005 SSA decision 
that are not of record-specifically, a January 2005 
psychological consultive evaluation from Luis R. Zaldivar, 
Ph.D. and a February 2005 internal medicine consultive 
examination from Dr. Jane Bunsic.  It appears that these may 
be private medical records.  Appropriate action must be taken 
to obtain the aforementioned treatment records before the 
Board may proceed with appellate review.    

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action 
to request copies of all post-service 
medical records from the VA medical 
facility in Cincinnati, Ohio.  If these 
records are unavailable, it should be 
noted in the claims file.

2.  Action should be taken to contact the 
veteran and obtain appropriate consents 
to the release of medical records from 
Luis R. Zaldivar, Ph.D and Dr. Jane 
Bunsic.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




